Citation Nr: 1034987	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-46 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1943 to February 
1946.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision (tinnitus) and a May 2009 
rating decision (bilateral hearing loss disability) of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for bilateral hearing loss disability.

2.  In an unappealed September 2003 rating decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for tinnitus.

3.  Evidence received since the September 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for bilateral hearing 
loss disability. 

4.  Some of the evidence submitted subsequent to the September 
2003 rating decision is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
entitlement to service connection for tinnitus.

5.  The Veteran is less than credible with regard to the onset of 
tinnitus.

6.  The competent credible clinical evidence of record is against 
a finding that the Veteran's tinnitus is causally related to 
active service.

CONCLUSIONS OF LAW

1.  Evidence received since the September 2003 decision that 
denied a claim for entitlement to service connection for 
bilateral hearing loss disability, which was the last final 
denial with respect to this issue, is not new and material; 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2009).

2.  Evidence received since the September 2003 RO decision that 
denied service connection for tinnitus, which was the last final 
denial with respect to this issue, is new and material; the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156, 20.302, 20.1103 (2009)

3.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system), to have been so incurred or aggravated. 38  
U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In VA correspondence, dated in April 2009, VA informed the 
appellant of what evidence was required to substantiate the claim 
for entitlement to service connection for bilateral hearing loss 
disability and of his and VA's respective duties for obtaining 
evidence.  In addition, the correspondence informed the Veteran 
of the criteria for assignment of an effective date and 
disability rating in the event of award of service connection.  
The notice was deficient in that it did not notify the Veteran of 
the requirements to reopen a previously denied claim and of the 
reason why his claim had originally been denied in September 
2003.  The Board notes that VA notice cannot be cobbled together 
out of unrelated pre- and post-decisional documents, such as 
rating decisions and statements of the case. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  However, the Board 
finds that the Veteran has not been prejudiced by the notice 
defect as the record demonstrates that he had actual knowledge in 
this regard.   See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The record reflects that the Veteran was provided a copy of the 
May 2009 rating decision which, under the section entitled 
"Reasons for Decisions," outlined why the Veteran's claim had 
been previously denied by the rating decision in September 2003.  
The Veteran was again advised of the reason for the September 
2003 rating decision prior denial, as well as the evidence 
necessary to reopen the previously denied claim, under the 
heading "Reasons and Bases," in the September 2009 statement of 
the case (SOC).  The September 2009 SOC also outlined the 
applicable law governing new and material evidence claims.  
Thereafter, the clam was readjudicated in December 2009.  Based 
on the foregoing the Board finds that, as the record reflects 
that the Veteran had actual knowledge of the reasons for the 
prior final denial, as well as the applicable law governing such 
claim, he has not been prejudiced and a remand for additional 
VCAA and Kent notice is not warranted.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).

In VA correspondence, dated in September 2008, VA informed the 
appellant of what evidence was required to substantiate the claim 
for entitlement to service connection for tinnitus and of his and 
VA's respective duties for obtaining evidence.  The 
correspondence was deficient in that it did not inform the 
Veteran of the criteria for assignment of an effective date and 
disability rating in the event of award of service connection.  
The Board finds that the Veteran has not been prejudiced by a 
lack of such notice, because in the decision below, the Board 
denies the Veteran's claim for entitlement to service connection 
for tinnitus.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974)  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As entitlement to 
service connection for tinnitus is denied in the decision below, 
the Veteran cannot logically be prejudiced by a lack of notice as 
to a disability rating and effective date. 
 
The September 2008 VA notice was also deficient in that it did 
not notify the Veteran of the requirements to reopen a previously 
denied claim and of the reason why his claim had originally been 
denied in September 2003.  The Board finds that such a deficiency 
is not prejudicial to the Veteran, because in the decision below, 
the Board reopens the Veteran's claim.  As the Board reopens the 
claim, the Veteran cannot logically be prejudiced by a lack of 
notice as to what is required to reopen a claim.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), VA medical records, 
and written articles.  Additionally, the claims file contains the 
statements of the Veteran in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim for which VA has a duty to obtain.  The Board 
notes that the October 2008 VA examination report reflects that 
the Veteran was first seen for hearing aid service in March 1999, 
more than 50 years after service.  Records from March 1999 are 
not associated with the clams file.  Nevertheless, the Board 
finds that a remand to obtain such records is not necessary, as 
the VA will concede notice of such, and the VA examiner had 
access to, and acknowledged review of such information in 
rendering an opinion.  A remand to obtain paper copies for the 
claims file would be of no additional benefit to the Veteran in 
this appeal.  

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).
Nevertheless, Veteran was provided with VA audiological 
examinations in October 2008 and October 2009.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are more 
than adequate.  The audiological opinions are predicated on 
audiometric examinations of the Veteran and review of his claims 
file.  The audiology reports considered the pertinent evidence, 
to include the Veteran's audiometric results, and the statements 
of the Veteran regarding in-service, and post service, acoustic 
trauma.  The reports provide rationale for the opinions offered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions has been met.  
38 C.F.R. § 3.159(c) (4).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In the October 2008 VA examination 
report, the examiner noted that the Veteran has the greatest 
difficulty in hearing church sermons, and in crowds.  The October 
2009 VA report reflects that the Veteran had difficulty 
understanding speech, even with the use of hearing aids.  Thus, 
it is established that the VA examiners did consider the 
functional effects caused by the hearing disability.

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and the disability becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology. Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance. The Court set forth a two-step 
analysis to evaluate the competency of lay evidence. First, Board 
must first determine whether the disability is the type of injury 
for which lay evidence is competent evidence. If so, the Board 
must weigh that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the Veteran has 
not provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection. 	The Board 
observes that this Federal Circuit decision is nonprecedential.  
However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of decisions of a superior 
tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

The Board must assess whether new and material evidence has been 
received sufficient to reopen the claim of service connection.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The Court has held 
that the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  

Bilateral Hearing Loss Disability

Historically, a September 2003 RO decision denied the Veteran's 
claim for bilateral hearing loss disability because the evidence 
did not reflect that the disability occurred in, or was caused 
by, service.  The Veteran filed a notice of disagreement and a 
statement of the case was issued; however, the Veteran did not 
file a substantive appeal, and the RO decision became final.  38 
U.S.C.A. § 7105.  In December 2008, the Veteran filed a claim to 
reopen his previously denied claim.  As the last final denial 
with regard to the Veteran's claim was in September 2003, the 
pertinent evidence in this claim is the evidence received after 
the September 2003 RO denial.

Evidence at the time of the last final denial 

The evidence of record at the last final denial consisted of the 
Veteran's STRs, and VA examination and treatment records.  

The Veteran's DD 214 reflects that his military occupational 
specialty was a cannoneer.  It also reflects that he served in 
central Europe, and that he earned the combat infantryman's 
badge, the American theater ribbon, the bronze star, and other 
awards.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, hearing loss or ear problems.  His hearing was 
20/20 upon whispered voice testing in September 1942 and May 
1943.  A December 1944 physical examination report reflects that 
his ear, nose, and throat were "negative".  His February 1946 
report of medical examination upon separation reflects that upon 
clinical evaluation there were no ear abnormalities.  The 
examination report reflects that his hearing on whispered voice 
testing was reported as 15/15 bilaterally.  While audiometric 
testing is undoubtedly more precise than a whisper voice test, 
the whisper voice test is an alternative means of testing 
hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992). 

A May 1948 VA examination report is negative for any complaints 
of hearing loss. 

A November 1960 VA psychiatric examination report reflects the 
Veteran complained of stomach problems, heartburn, arthritic 
gout, and insomnia.  The report is negative for complaints of 
hearing loss.  

VA audiology records in 2001, 2002, and 2003 reflect that the 
Veteran wore hearing aids.  A July 2001 VA record reflects 
moderate to severe sensorineural hearing loss, bilaterally.  

A statement from the Veteran, dated July 11, 2002 [sic] indicates 
that "over the years" he has "always suffered from constant 
ringing of the ears and [his] hearing impairment has become 
progressively worse."  The Veteran reported that he had been 
given hearing aids in approximately 1995 by VA.  He stated that 
he has always used the VA for his medical care.

The claims file also contains dermatology and urology medical 
records, unrelated to the present claim.

Evidence since the last final denial

The evidence included since the last final denial in September 
2003 includes the statements of the Veteran, and VA medical 
records. 

In a statement dated in September 2003, the Veteran contended 
that his STRs clearly show hearing loss upon separation.  In a 
statement dated in October 2008, the Veteran reported that his 
hearing condition was brought on due to military service.  He 
noted that his hearing loss occurred shortly after his discharge 
from overseas duties and return to the United States.  
Photocopies of articles were also attached.  In statements dated 
in April and June 2009, the Veteran again averred that his 
hearing loss was due to military service.  The articles dealt 
with tinnitus and with hearing loss by a World War II veteran, 
not the Veteran in this claim.

An October 2007 VA medical record reflects that the Veteran 
reported hearing problems since service. 

An October 2008 VA examination report reflects that the Veteran 
reported that he first sought treatment for his hearing loss a 
few months after service and that he purchased "little, all-in-
the-ear" hearing aids at that time.  He also reported that he 
could not recall having any hearing trouble during military 
service.  The examiner opined that the Veteran's hearing loss was 
"less likely than not due to his military noise exposure or any 
event in military service and more likely than not due to 
otosclerosis, which is an inherited autosomal dominant disease 
with variable penetrance."  He further noted that the "all in 
the ear style hearing aids", which the Veteran reported first 
purchasing for his hearing loss, were not available until the 
1980's, or more than thirty years after the Veteran's separation 
from service.  

A December 2008 VA medical record indicates continued 
audiological treatment and bilateral hearing loss.  The claims 
file also includes VA medical records unrelated to the Veteran's 
claim for bilateral hearing loss, such as records pertaining to 
complaints of ulcers. 

An October 2009 VA examination report reflects that the Veteran 
had bilateral hearing loss disability.  The examiner opined:

" . . . [T]he veteran's recall of onset and details 
surrounding evaluation and treatment following 
military service were inconsistent, not to be 
unexpected at 88 years of age.  However, he reported 
seeking a hearing evaluation and purchasing an "all-
in-the-ear" hearing aid for his left ear a few 
months after military service in 1946.  At the time 
of his 29 October 2008 C & P exam he also reported 
the purchase of "all-in-the-ear" style hearing 
aids.  All-in-the-ear hearing aids were not available 
until the late 1970s to early 1980s, likely some 30 
or more years post-military service.  The 2005 
Landmark Study on Military Noise Exposure found that 
there was no scientific basis for delayed or late 
onset noise-induced hearing loss causally 
attributable to military noise exposure 20-30 years 
later.  The Veteran's first available documentation 
pertaining to a diagnosis of hearing loss was the 
2001 VA audiogram, which indicated a bilateral, 
moderate-to-severe mixed hearing loss with immittance 
results consistent with bilateral ossicular chain 
fixation.  The 20 October 2008 C & P audiogram 
revealed a moderately severe-to-profound, 
sensorineural hearing loss.  These findings are 
consistent with probable bilateral, progressive 
otosclerosis.  Otosclerosis is an inherited, 
autosomal dominant disease. . ."

The examiner opined that the Veteran's bilateral hearing loss 
disability is less likely as not due to the history of military 
noise exposure.  

Old and new evidence of record considered as a whole

The VA records since September 2003 are new as they were not 
previously of record.  However, the Board finds that none of the 
additional evidence raises a possibility of substantiating the 
claim.  Historically, the Veteran's claim was denied because the 
evidence did not indicate that the Veteran's bilateral hearing 
loss disability was related to service.  The Veteran has not 
provided new and material evidence with regard to this required 
element for entitlement to service connection.  The only new 
nexus opinions reflect that the Veteran's hearing loss was less 
likely than not related to military service.  The newly received 
documents are not material as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the Board 
concludes that evidence has not been received which is new and 
material, and the claim for service connection for bilateral 
hearing loss disability is not reopened.  The Board has 
considered the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 
3.102 (2009), but does not find that the evidence is of such 
approximate balance as to warrant its application. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

Historically, a September 2003 RO decision denied the Veteran's 
claim for service connection for tinnitus because there was no 
diagnosis of tinnitus.  The Veteran filed a notice of 
disagreement and a statement of the case was issued; however, the 
Veteran did not file a substantive appeal, and the RO decision 
became final.  38 U.S.C.A. § 7105.  In April 2008, the Veteran 
filed a claim to reopen his previously denied claim.  As the last 
final denial with regard to the Veteran's claim was in September 
2003, the pertinent evidence in this claim is the evidence 
received after the September 2003 RO denial.

Evidence at the time of the last final denial 

The evidence of record at the last final denial consisted of the 
Veteran's STRs, and VA examination and treatment records.  

As noted above, the Veteran's DD 214 reflects that his military 
occupational specialty was a cannoneer.  It also reflects that he 
served in central Europe, and that he earned the combat 
infantryman's badge, the American theater ribbon, the bronze 
star, and other awards.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, tinnitus or ear problems.  A December 1944 
physical examination report reflects that his ear, nose, and 
throat were "negative".  His February 1946 report of medical 
examination upon separation reflects that upon clinical 
evaluation there were no ear abnormalities. 

A May 1948 VA examination report is negative for any complaints 
of tinnitus. 

A November 1960 VA psychiatric examination report reflects the 
Veteran complained of stomach problems, heartburn, arthritic 
gout, and insomnia.  The report is negative for complaints of 
tinnitus.  

VA audiology records in 2001, 2002, and 2003 reflect that the 
Veteran wore hearing aids.  The reports are  negative for 
complaints of tinnitus 

A statement from the Veteran, dated July 11, 2002 [sic] indicates 
that "over the years" he has "always suffered from constant 
ringing of the ears and [his] hearing impairment has become 
progressively worse."  The Veteran reported that he had been 
given hearing aids in approximately 1995 by VA.  

The claims file also contains dermatology and urology medical 
records, unrelated to the present claim.

Evidence since the last final denial

The evidence included since the last final denial in December 
2003 includes the statements of the Veteran, and VA medical 
records. 

In a statement dated in September 2003, the Veteran contended 
that his STRs clearly show hearing loss upon separation.  In a 
statement dated in April 2008, the Veteran contended that he has 
excessive tinnitus as a result of being a tank member and firing 
weapons without ear protection.  In a statement dated in October 
2008, the Veteran reported that his hearing condition was brought 
on due to military service.  Photocopies of articles were also 
attached.  In statements dated in April and June 2009, the 
Veteran again averred that his hearing loss was due to military 
service. 

An October 2007 VA medical record reflects that the Veteran 
reported tinnitus and hearing problems since service. 

An October 2008 VA examination report reflects that the Veteran 
reported bilateral tinnitus that was recurrent, but not constant.  
He reported that he had had temporary ringing in his ears in 
service, each time after firing tank guns, but that the tinnitus 
went away and returned one year after military service.  The 
examiner opined that the Veteran's tinnitus was "less likely 
than not due to his military noise exposure or any event in 
military service and more likely than not due to otosclerosis, 
which is an inherited autosomal dominant disease with variable 
penetrance."

A December 2008 VA medical record indicates continued 
audiological treatment.  The claims file also includes VA medical 
records unrelated to the Veteran's claim for tinnitus, such as 
records pertaining to complaints of ulcers. 

An October 2009 VA examination report reflects that the Veteran 
reported that his tinnitus began "approximately 20 years ago", 
or approximately in 1989, more than 40 years after separation 
from service.  The examiner opined that it was less likely as not 
that the Veteran's tinnitus was due to military noise exposure.  

Old and new evidence of record considered as a whole

The VA records since September 2003 are new as they were not 
previously of record.  They are also material as they reflect 
that the Veteran reported that he had had tinnitus in service, 
and within one year after service.  The Board notes that the 
Veteran is competent to attest to factual matters of which he has 
first-hand knowledge (e.g., experiencing ringing in his ears).  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For 
the purpose of reopening the claim, the Veteran is presumed 
credible in this regard.

The Veteran's claim was previously denied because there was no 
evidence that he had had tinnitus since service.  The Board finds 
that the evidence added to the record since the last final 
denial, when considered in conjunction with the record as a 
whole, does raise a reasonable possibility of substantiating the 
claim, and as such, is new and material to reopen the claim.  



De Novo analysis of reopened Tinnitus claim

Having reopened the Veteran's claim, the Board must now determine 
whether the reopened claim of entitlement to service connection 
for tinnitus may be granted on the merits, de novo.  The Veteran 
will not be prejudiced by the Board action in reconsidering the 
matter as the RO previously reopened and reconsidered the claim 
on the merits in December 2008.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The first element of a claim for service connection is that there 
must be evidence of a current disability.  As noted above, the 
Veteran is competent to report that he has tinnitus.  Therefore, 
the Board finds that the first element for service connection has 
been met.  

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran avers that while in service, he was exposed to acoustic 
trauma.  As noted above, the Veteran's DD 214 reflects that his 
military occupational specialty was a cannoneer.  It also 
reflects that he served in central Europe during World War II, 
earned the combat infantryman's badge, the American theater 
ribbon, the bronze star, and other awards.  Therefore, exposure 
to acoustic trauma is conceded as being consistent with the 
circumstances of his service. 

The third element for service connection is a competent credible 
nexus between an in-service injury or disease and the current 
disability.  The Board finds, for reasons noted below, that this 
element has not been met. 

The October 2008 VA examination report reflects that the Veteran 
reported bilateral tinnitus that was recurrent, but not constant.  
He reported that while tinnitus was present in service, it went 
away, and then began again approximately one year after military 
service.  The examiner opined that the Veteran's tinnitus was 
"less likely than not due to his military noise exposure or any 
event in military service and more likely than not due to 
otosclerosis, which is an inherited autosomal dominant disease 
with variable penetrance."

The October 2009 VA examination report reflects that the Veteran 
reported that tinnitus began "approximately 20 years ago", or 
approximately in 1989, or more than 40 years after separation 
from service.  The examiner opined that it was less likely as not 
that the Veteran's tinnitus was due to military noise exposure.  

The Board finds that the Veteran is not credible with regard to 
the onset of tinnitus.  In this regard, the Board notes that the 
Veteran has given conflicting statements as to when his tinnitus 
began.  He has averred that he has had it since one year after 
separation from service, and he has also averred that it began in 
approximately 1989, more than 40 years after separation from 
service.  In addition, the Board notes that there are several 
clinical records between 1946 and 2003 which are negative for any 
complaints for tinnitus.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, tinnitus or ear problems.  A December 1944 
physical examination report reflects that his ear, nose, and 
throat were "negative".  His February 1946 report of medical 
examination upon separation reflects that upon clinical 
evaluation there were no ear abnormalities. 

In May 1948, two years after separation from service, the Veteran 
underwent a VA examination.  The examination report is negative 
for any complaints of tinnitus.  A November 1960 VA psychiatric 
examination report reflects the Veteran complained of stomach, 
heartburn, arthritic gout, and insomnia.  The report is negative 
for complaints of tinnitus.  

VA audiology records in 2001, 2002, and 2003 reflect that the 
Veteran wore hearing aids.  The reports are negative for 
complaints of tinnitus 

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and of 
itself, does not render lay statements incredible, such absence 
is for consideration in determining credibility. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay evidence can be competent 
to establish a diagnosis when . . . a layperson is competent to 
identify the medical condition.)  

In sum, the Veteran's statement that he has had tinnitus since 
service is not credible when considered with the record as a 
whole, to include his conflicting statements, and his February 
1946 report of medical examination upon separation which reflects 
that upon clinical evaluation there were no ear abnormalities.  
The Board also finds that if the Veteran had tinnitus since 
service, it would have been reasonable for him to have complained 
of it, or sought treatment for it, when he was examined in May 
1948, November 1960, 2001, 2002, and 2003. 

While the Veteran is competent to attest to his symptoms, he has 
not been shown to possess the experience or training needed to 
render a competent opinion as to etiology.  The Board finds that 
the opinions of the VA examiners are more probative than the 
opinion of the Veteran with regard to etiology of his tinnitus.

In the absence of demonstration of continuity of symptomatology 
by credible evidence, or a competent clinical opinion relating 
the current tinnitus to service, the initial demonstration of 
tinnitus more than five decades after separation from service is 
too remote to be reasonably related to service.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable, and service connection for 
bilateral tinnitus is not warranted. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss disability, the appeal is denied.

Since new and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus, the 
claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for tinnitus is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


